DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses alone or in combination the bolded and italicized features:Claim 1. A system comprising: a processor; and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the system to perform functions comprising: acquiring an image of a first aerial vehicle, wherein the image is acquired by a second aerial vehicle and depicts an object of the second aerial vehicle prior to contact between the object of the second aerial vehicle and a surface of the first aerial vehicle, providing the image as input to a data-driven analyzer that is trained in a supervised setting with example images for determining a predicted point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle, wherein the data-driven analyzer is configured to estimate an actual point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle based on features extracted from the image; determining, based on an output of the data-driven analyzer corresponding to the input, an estimated point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle; and providing the estimated point of contact to a display system.Claims 2-13 depend on allowable claim 1 and are therefore allowable for the same reasons as claim 1.Claim 14. A method comprising: acquiring an image of a first aerial vehicle, wherein the image is acquired by a second aerial vehicle and depicts an object of the second aerial vehicle prior to contact between the object of the second aerial vehicle and a surface of the first aerial vehicle; providing the image as input to a data-driven analyzer that is trained in a supervised setting with example images for determining a predicted point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle, wherein the data-driven analyzer is configured to estimate an actual point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle based on features extracted from the image; determining, based on an output of the data-driven analyzer corresponding to the input, an estimated point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle; and overlaying an indication of the estimated point of contact on the surface of the first aerial vehicle within a video stream of the first aerial vehicle.Claims 15-18 depend on allowable claim 14 and are therefore allowable for the same reasons as claim 14.
Claim 19. A non-transitory computer-readable medium having stored therein instructions that are executable to cause a system to perform functions comprising: acquiring an image of a first aerial vehicle, wherein the image is acquired by a second aerial vehicle and depicts an object of the second aerial vehicle prior to contact between the object of the second aerial vehicle and a surface of the first aerial vehicle; providing the image as input to a data-driven analyzer that is trained in a supervised setting with example images for determining a predicted point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle, wherein the data-driven analyzer is configured to estimate an actual point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle based on features extracted from the image; determining, based on an output of the data-driven analyzer corresponding to the input, an estimated point of contact between the object of the second aerial vehicle and the surface of the first aerial vehicle; and overlaying an indication of the estimated point of contact on the surface of the first aerial vehicle within a video stream of the first aerial vehicle.Claim 20 depends on allowable claim 19 and is therefore allowable for the same reasons as claim 19.US 8788124 B2 Systems and methods for the calculation of the approach speed during air to air refueling maneuvers. The systems comprise: a) capturing means of a sequence of digital photograms of the approach operation scenario calibrated in order to determine the real distance corresponding to a pixel of a photogram; b) computational means configured for obtaining the coordinates of the relative trajectory of the receiver aircraft with respect of the tanker aircraft, by means of a sequence of photograms of the approach operation obtained by said capturing means and calculating the speed difference between receiver aircraft and tanker aircraft based on the trajectory defined by the coordinates recorded in said process b1). The invention also refers to the methods for calculating the approach speed.
US 8370002 B2 A method for performing missions with a refueling aircraft. A number of control stations are configured to selectively control a plurality of systems in the refueling aircraft to form a number of configured control stations. The plurality of systems includes a refueling system and a number of other systems. Each of the plurality of systems is capable of performing a different mission. A number of missions are performed during flight using the number of configured control stations.US 7980512 B1 In accordance with one or more embodiments, systems and methods for in-flight fuel delivery include an aerial refueling device adapted to provide fuel to a receiver aircraft, an optical component adapted to capture images of the aerial refueling device and the receiver aircraft, an operator input component adapted to interface with an operator and capture control signals as input from the operator, and a display component adapted to display images. A controller is adapted to receive the captured images and the captured control signals, process the control signals by generating graphic display symbology, process the images by generating a combined image having the generated graphic display symbology superimposed on the images, and display the combined image on the display component for viewing by the operator. The controller is adapted to superimpose the graphic display symbology on a portion of the images obscured by the aerial refueling device

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        6/18/2022